DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-11, in the reply filed on June 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2020 and 08/23/2021 are considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an optical image, a soft magnetic image, a hard magnetic, and an infrared image of security elements produced by printing both the hard magnetic ink of the instant invention and a previously-known paramagnetic ink, as described in paragraphs [0140]-[0141] of the pg-pub. 
The description of Fig. 3 in paragraph [0141] appears to compare the images formed by an ink containing the AlNiCo-based magnetic particles with the images formed by a paramagnetic ink containing soft magnetic pigment particles when the inks are viewed using a magnetic image measuring apparatus operating under optical, soft magnetic, hard magnetic, and infrared modes. However, there is only one set of images shown for each of the viewing modes, such that the second set of images appears to be missing. Without a second, comparative set of images, it is not clear whether the four images currently shown in Fig. 3 illustrate the AlNiCo-based magnetic particles of the instant invention, or if they show the prior art paramagnetic particles.
For instance, the instant specification notes that it can be seen from the hard magnetic image that the AlNiCo-based particles were stably detected in a hard magnetic mode, while the general soft magnetic pigment was not detected. In looking to Fig. 3, the image shown under the header “Hard magnetic image” appears faint in comparison to the image shown under the header “Soft magnetic image”. It is not clear if the faint image displayed in the hard magnetic mode corresponds to the description where the AlNiCo-based particles were “stably detected”, or if the faint image corresponds to the description where the soft magnetic particles were “not detected”.
In order to overcome this objection, Fig. 3 must be labeled to clarify which ink is being illustrated by the four images and/or a set of images for the other ink must be presented so that the results of the invention can be fully appreciated.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
In claim 8, the limitation reciting “wherein the core particle further contains one or two or more fourth elements” should read --wherein the core particle further contains at least one fourth element-- in order to clarify the language of the claim. 
In claim 10, the limitation reciting “a remainder Fe, and other inevitable impurities” should read --a remainder Fe[[,]] and other inevitable impurities--. Based on how the claim is currently written, it is not clear how Fe can be considered the “remainder” aside from Al, Ni, Co, Ti, and Cu if the core particle also includes other inevitable impurities. Removing the comma clarifies that “Fe and other inevitable impurities” together constitute the remainder of the core particle.
Appropriate correction is required.

Claim Interpretation
Regarding claim 4, the limitation reciting “wherein tm is an average thickness of the metal shell, and σt is a standard deviation of the metal shell thickness” is interpreted in light of paragraph [0077] of the pg-pub to mean that the average and standard deviation of the thickness of the metal shell is determined by measuring the thickness of one metal shell at various positions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “the core particle has a composition uniformity of the following Equations 1, 2, and 3… wherein UNF (Al) is a value obtained by dividing an average Al composition among the core particles by a standard deviation of an Al composition, based on a % by weight of the composition…” is indefinite because the phrase “the core particles” lacks antecedent basis.
The preamble of the claim recites “An AlNiCo-based magnetic particle which is a hard magnetic particle comprising: a core particle containing Al, Ni, and Co; and an inorganic shell covering the core particle”. Based on the language of the preamble, the claim appears to be directed to a single magnetic particle. Although lines 7-8 of claim 1 recite that “the core particle has a composition uniformity”, it is not clear how a single particle can be said to have a uniformity according to the definitions of UNF (Al), UNF (Ni), and UNF (Co) as set forth in lines 12-18 of the claim.
Specifically, UNF (Al) is defined by the claim as a value obtained by dividing an average Al composition among the core particles by a standard deviation of an Al composition, based on a % by weight of the composition. The terms “average” and “standard deviation” refer to statistical properties of a set of multiple values and cannot be determined from only a single value. In this case, the average and standard deviation of the Al composition among the core particles cannot be determined from only one core particle. The same holds true for the UNF (Ni) and UNF (Co) limitations. 
In looking to the pg-pub at paragraph [0125], the average composition for each element and a standard deviation of the composition were calculated after subjecting 50 particles to elemental analysis. Paragraph [0046] further states that the AlNiCo-based magnetic particle may refer to a particle group consisting of at least 50 or more, 100 or more, 300 or more, 500 or more, or 1000 or more magnetic particles. Therefore, the claim must be directed to a plurality of AlNiCo-based magnetic particles, rather than to a single particle, in order for the “composition uniformity” limitations to have meaning.
Regarding claim 9, the limitation reciting “wherein the core particle has a value of 10 or more, the value being obtained by dividing an average fourth element composition among the core particles by a standard deviation of a fourth element composition, based on the % by weight of the composition” is indefinite because it is not clear what is meant by “an average fourth element composition”.
Claim 8 sets forth that the core particle further contains one or two or more fourth elements (or “at least one fourth element”) selected from Cu, Ti, Fe, and Si. In the case where one fourth element is contained in the core particle, the limitation of claim 9 is understood to mean that the claimed “value” is obtained by dividing the average composition of the fourth element among the core particles by the standard deviation of the composition of the fourth element among the core particles (with the composition of the fourth element being measured in % by weight).
However, in the case where the core particle contains more than one “fourth element”, it is not clear if the claimed “value” is obtained by dividing the average composition of both/all of the fourth elements by the standard deviation of both/all of the fourth element compositions, or the claim is meant to require that the core particle has a “value” associated with each of the one or more “fourth elements”, where each value is calculated individually for each element.
In looking to the instant specification, the values in Table 1-2 for UNF (Ti), UNF (Cu), and UNF (Fe) each appear to correspond to the claimed “value”. For instance, UNF (Ti) is obtained by dividing an average % by weight of Ti, Cm(Ti), by a standard deviation of Ti among the core particles, σ(Ti) (see [0131] of the pg-pub). Therefore, the claimed “value” is understood to be calculated independently for each element, such that if the core particle contains multiple fourth elements, then the core particle has multiple “values”.
In order to overcome this indefiniteness rejection, the Applicant could consider amending claim 9 to recite:
--wherein the core particles have a composition uniformity of one or more of the following Equations 11, 12, 13, and 14:
Equation 11: 10 ≤ UNF (Cu)
Equation 12: 10 ≤ UNF (Ti)
Equation 13: 10 ≤ UNF (Fe)
Equation 14: 10 ≤ UNF (Si)
wherein UNF (Cu) is a value obtained by dividing an average Cu composition among the core particles by a standard deviation of a Cu composition, based on a % by weight of the composition, UNF (Ti) is a value obtained by dividing an average Ti composition among the core particles by a standard deviation of a Cu composition, based on a % by weight of the composition, UNF (Fe) is a value obtained by dividing an average Fe composition among the core particles by a standard deviation of a Fe composition, based on a % by weight of the composition, and UNF (Si) is a value obtained by dividing an average Si composition among the core particles by a standard deviation of a Si composition, based on a % by weight of the composition.--
In keeping with the meaning of claim 8, the above proposed limitation of claim 9 is interpreted to be satisfied when at least one of Equations 11-14 is satisfied.
Regarding claims 3-8, 10, and 11, the claims are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (KR 101718505, cited on IDS, machine translation via EPO provided) as evidenced by Takeuchi et al. (“Effects of Titanium Upon Magnetic Anisotropy and Coercivity in Alnico Magnet Alloys”, published in 1976, copy of reference provided).
Regarding claim 1, Choe et al. teaches an AlNiCo-based magnetic particle which is a hard magnetic particle having a coercivity of 15 to 50 kA/m ([0055], [0136]). The magnetic particle comprises a core particle containing Al, Ni, and Co, and an inorganic shell covering the core particle ([0064], [0075]). The core particle has a D50 within the range of 3 to 9 µm, inclusive ([0020]-[0022]), which falls squarely within the claimed range of 12 µm or less.
Choe et al. differs from the claimed invention in that the reference does not expressly that the core particle has a composition uniformity according to the claimed Equations 1, 2, and 3. However, Choe et al. does further teach that the AlNiCo-based magnetic particles have a coercive force and a magnetization density set within a specific range so that the particles can be recognized only by expensive recognition equipment, thereby improving the forgery prevention properties of a security medium formed by the security ink containing AlNiCo-based magnetic particles ([0001], [0047], [0077], [0139]).
Choe et al. teaches that if the difference in coercive force and magnetization density among the magnetic particles is too large (i.e. if the magnetic properties are non-uniform), then the security medium can be recognized using general equipment [0006]. On the other hand, when the magnetic properties are maintained within a narrow range, expensive high-resolution equipment is required in order to measure the unique signal of the magnetic particles ([0006]-[0007], [0047]). Therefore, Choe et al. suggests minimizing the differences in magnetic properties among the AlNiCo-based magnetic particles in order to improve the forgery prevention properties of the particles.
As evidenced by Takeuchi et al., one of ordinary skill in the art would recognize that non-uniformity of the magnetic properties of the AlNiCo-based particles would result from inhomogeneities in the composition of the particles. Takeuchi et al. teaches four AlNiCo-based alloys having varying compositions of Al, Ni, Co, Cu, Ti, and Fe and their associated hysteresis loops, where the values of coercivity, saturation magnetization, and residual magnetization are different for each AlNiCo composition (Table 1, Fig. 2). Although the differences between the compositions of the four AlNiCo samples are fairly large, one of ordinary skill in the art would recognize that any deviation in the content of Al, Ni, Co, Cu, Ti, and Fe among the AlNiCo-based particles would broaden the range of coercivity, saturation magnetization, and residual magnetization exhibited by the magnetic particles.
Choe et al. in view of Takeuchi et al. teaches that the composition of magnetic particles can be varied to affect the breadth of the range of magnetic properties exhibited by the particles. Therefore, it would have been obvious to one of ordinary skill in the art to increase the uniformity of the composition of the core particles of Choe et al. to within applicant’s claimed composition uniformity ranges by optimizing the result effective variable through routine experimentation, especially given the teaching in Choe et al. regarding the desire to minimize the breadth of the range of magnetic properties exhibited by the AlNiCo-based magnetic particles. See MPEP 2144.05(II).
Regarding claim 3, Choe et al. teaches all of the limitations of claim 1 above and further teaches that the core particle satisfies the following Relational Expressions 1 and 2:
Relational Expression 1: 3 µm ≤ D50 ≤ 9 µm
Relational Expression 2: 10 µm ≤ D90 ≤ 20 µm
wherein D50 is a particle size corresponding to 50% in the particle size cumulative distribution of the core particles, and D90 is a particle size corresponding to 90% in the cumulative distribution of particle diameters of the core particles ([0020]-[0024], [0027]-[0028]).
Regarding claim 6, Choe et al. teaches all of the limitations of claim 1 above and further teaches that the saturation magnetization (Ms) of the core particles is 80 to 180 emu/g, preferably 100 emu/g to 150 emu/g, and that the residual magnetization may be 8 to 45 emu/g, preferably 20 to 30 emu/g ([0137], [0139]), which fall within the claimed ranges. Choe et al. further teaches that when the saturation magnetization and residual magnetization is set within the above ranges, the magnetic signal of the magnetic particles can be detected by an expensive recognition device and can be discerned from soft magnetic particles ([0137], [0139]). Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 7, Choe et al. teaches all of the limitations of claim 1 above. As noted above, Choe et al. teaches that the magnetic particle has a coercivity of 15 to 50 kA/m, more preferably 20 to 45 kA/m [0136]. The range of 20 to 40 kA/m corresponds to about 251 to about 503 Oe, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 8, Choe et al. teaches all of the limitations of claim 1 above and further teaches that the core particle can further include Cu, Si, Ti, and Fe [0036].
Regarding claim 9, Choe et al. teaches all of the limitations of claim 1 above. As explained with respect to claim 1 above, Choe et al. in view of Takeuchi et al. teaches that the composition of magnetic particles can be varied to affect the breadth of the range of magnetic properties exhibited by the particles. Therefore, it would have been obvious to one of ordinary skill in the art to increase the uniformity of the composition of the core particles of Choe et al. to within applicant’s claimed range for the “value” of the core particles by optimizing the result effective variable through routine experimentation, especially given the teaching in Choe et al. regarding the desire to minimize the breadth of the range of magnetic properties exhibited by the AlNiCo-based magnetic particles. See MPEP 2144.05(II).
Regarding claim 10, Choe et al. teaches all of the limitations of claim 1 above and further teaches that the core particles further include Cu, Ti, and Fe, and contain 2 to 12% of Al, 15 to 20% Ni, 21 to 27% Co, 1 to 10% Ti, 0.5 to 5% Cu, and a remainder of Fe and impurities ([0036]), wherein each of the ranges taught by Choe et al. overlaps or falls within the respective claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (KR 101718505, cited on IDS, machine translation via EPO provided) as applied to claim 1 above, and further in view of Atarashi et al. (US 5,763,085).
Regarding claim 4, Choe et al. teaches all of the limitations of claim 1 above and further teaches that the inorganic shell includes a metal shell ([0148]-[0149]). Although Choe et al. teaches that the shell preferably has a uniform thickness ([0151]), the reference does not expressly teach an average thickness or standard deviation of the metal shell.
However, in the analogous art of magnetic particles for magnetic inks, Atarashi et al. teaches a powder comprising a metallic core (core particle) having at least one metal layer (metal shell) or metallic oxide layer having a uniform thickness from 0.01 µm to 20 µm, wherein a layer having a uniform thickness means the thickness fluctuation obtained from observation of a cross-section of the layer is within 20% (Abstract; col 6, Ln 6-25, 31-45). Therefore, Atarashi et al. teaches an average thickness of the metal shell and a standard deviation of the metal shell thickness which overlaps the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Atarashi et al. further teaches that thicknesses of the layers of metal and metallic oxide can be set according to a particular wavelength of light reflected onto the powder such that the powder totally reflects light so as to shine in white (col 8, Ln 57-col 9, Ln 21). Atarashi et al. teaches that such a white magnetic powder having a uniform thickness within the above range can be colored with pigments or dyes to form a colored magnetic ink which produces an image of outstanding quality (col 4, Ln 26-34; col 9, Ln 57-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic particles of Choe et al. by setting an average thickness and standard deviation of the thickness of the metal shell within the claimed range, as taught by Atarashi et al., in order to ensure that the magnetic particles have a high degree of whiteness so that, when colored and used in a colored magnetic ink, the ink produces an image of outstanding quality.
Regarding claim 5, Choe et al. in view of Atarashi et al. teaches all of the limitations of claim 4 above, and Choe et al. further teaches that the inorganic shell further includes a dielectric shell, wherein the dielectric shell and metal shell are sequentially formed on the core particles ([0020], [0148]-[0149])
Regarding claim 11, Choe et al. teaches all of the limitations of claim 1 above. Although Choe et al. teaches that the AlNiCo-based magnetic particles have a specific size and spherical shape that can effectively reflect sunlight to hide dark colored magnetic particles ([0013], [0046]), the reference does not expressly teach that the magnetic particle has an infrared reflectance of 60% or more at a wavelength of 900 nm.
However, in the analogous art of magnetic particles for magnetic inks, Atarashi et al. teaches a powder comprising a metallic core (core particle) having at least one metal layer or metallic oxide layer formed thereon (Abstract; col 3, Ln 66-col 4, Ln 11). Atarashi et al. teaches that by alternately laminating dielectric layers having different refractive indices and various thicknesses corresponding to the wavelength of incident light, the light reflection of the powder becomes stronger such that the powder can totally reflect light and shine in white (col 8, Ln 40-col 9, Ln 21). In one example, Atarashi et al. teaches that a metal-coated powder achieved a reflectance of 78% as measured with a whiteness meter, where the uncoated powder had a reflectance of 21%, indicating that the reflectance increased significantly by formation of the coating layers (col 12, Ln 51-55). Atarashi et al. further teaches that such a white, reflective magnetic powder can be colored with pigments or dyes to form a colored magnetic ink which produces an image of outstanding quality (col 4, Ln 26-34; col 9, Ln 57-62).
Although Choe et al. in view of Atarashi et al. does not expressly teach an infrared reflectance of 60% or more at a wavelength of 900 nm, Atarashi et al. does teach that the materials and the thicknesses of the coating layers can be selected to produce the desired level of reflectance at a given wavelength. Therefore, it would have been obvious to one of ordinary skill in the art to increase the reflectance of the magnetic particles at a particular wavelength, thus meeting applicant’s claimed range of reflectance at 900 nm, by optimizing the results effective variable through routine experimentation, especially given the teaching in Choe et al. regarding the desire for the particles to reflect sunlight to hide dark colored magnetic particles. See MPEP 2144.05(II).




Claims 1, 3-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701) in view of Degott et al. (US 2016/0176223) and Sakai et al. (JP 2012-233053, machine translation via EPO provided).
Regarding claim 1, Krueger et al. teaches a magnetic particle (AlNiCo-based magnetic particle) comprising a magnetic core material (core particle) which is surrounded by at least one layer of another material (inorganic shell) (Abstract). The magnetic core material may be made of Alnico, and the at least one layer surrounding the magnetic core may be selected from inorganic materials ([0028], [0030], [0042]). Although Krueger et al. teaches that the size of the coated magnetic pigment particle is typically between 0.1 µm and 30 µm, depending on the thickness of the deposited ink layer ([0036]), the reference does not expressly teach a D50 value of the core particle.
However, in the analogous art of magnetic particles for security printing, Degott et al. teaches inks containing magnetic pigment particles for the production of security elements, wherein the particles preferably have a d50 value higher than 6 µm and lower than 13 µm in order to produce an optical effect layer on a substrate (Abstract, [0002], [0034], [0043]). Similar to Krueger et al., Degott et al. teaches that the d50 value can be chosen depending on the printing method and the application of the ink, where in the example of screen printing on banknotes, the d50 must be lower than about 15 µm [0041]. Degott et al. further teaches that the d50 value can be adjusted in order to optimize the resolution and reflectivity of an image formed by the magnetic pigment particles ([0042], Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic particles of Krueger et al. by setting the D50 value of the core particle within the claimed range, as taught by Degott et al., according to the method of printing and the intended application of the security ink, and based on the desired resolution and reflectivity of an image formed from the particles.
Although Krueger et al. teaches that the magnetic pigment particles can be included in the ink composition at a particular concentration in order to achieve an efficient level of detection for the magnetic signal ([0037]), the reference does not expressly that the core particle has a composition uniformity according to the claimed Equations 1, 2, and 3.
However, in the analogous art of magnetic inks, Sakai et al. teaches a magnetic ink comprising magnetic particles which is suitable for detection using a magnetic ink character recognition (MICR) system ([0002], [0010]). Sakai et al. teaches that the magnetic particles must have high coercive force and high residual magnetization so as to be suitable for the MICR system, wherein the composition of the elements contained in the magnetic particle are appropriately set in order to achieve the desired magnetic properties ([0014], [0029]).
Sakai et al. further teaches that the coercive force is preferably set within the range of about 195 Oe or more and about 402 Oe or less, and the residual magnetization is set within the range of about 10 emu/g or more and about 35 emu/g or less, so that the energy required to magnetize the ink at the time of reading is appropriately calibrated to the instrument ([0033]-[0034]). If the magnetic properties are outside of the above ranges, there is a possibility that the magnetic signal cannot be read by the MICR system ([0033]-[0034]). Therefore, Sakai et al. suggests minimizing the differences in magnetic properties among the magnetic particles in order to ensure the signal can be read by the magnetic head of the MICR system.
Sakai et al. teaches that the composition of the magnetic particles can be varied to affect the range of magnetic properties exhibited by the particles. Therefore, it would have been obvious to one of ordinary skill in the art to set the uniformity of the composition of the core particles of Krueger et al. in view of Degott et al. and Sakai et al. to within applicant’s claimed composition uniformity ranges by optimizing the result effective variable through routine experimentation, especially given the teaching in Krueger et al. regarding the desire to ensure the particles provide an efficient level of detection for the magnetic signal. See MPEP 2144.05(II).
Regarding claim 3, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above. As explained above with respect to claim 1, Degott et al. teaches that the magnetic pigment particles preferably have a d50 value higher than 6 µm and lower than 13 µm (Abstract, [0002], [0034], [0041]-[0043]), which overlaps the claimed range.
Although Krueger et al. also does not expressly teach a D90 value of the core particle, Degott et al. further teaches that the magnetic pigment particles preferably have a d90 value lower than 20 µm, preferably from about 8 µm to about 15 µm ([0043]), which overlaps the claimed range. Degott et al. teaches that when the particle size distribution contains a high fraction of excessively large particles, the magnetic pigment particles can suffer from imperfect alignment, resulting in bright spots in unprinted areas ([0041]-[0042]). Degott et al. further teaches that the magnetic pigment particles preferably have a d50 value of 6 µm to 13 µm combined with a d90 value of 8 µm to 15 µm in order to minimize the undesirable optical effects resulting from inadequately sized particles ([0042]-[0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a particle size distribution of the magnetic particles of Krueger et al. in view of Degott et al. and Sakai et al. by setting the D50 and D90 values of the core particle within the claimed ranges, as taught by Degott et al., in order to minimize undesirable effects such as imperfect alignment of particles, low resolution of image detail, and low reflectivity. Moreover, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 4 and 5, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above, and Krueger et al. further teaches that the at least one layer (inorganic shell) surrounding the magnetic core material (core particle) can include first and second layers, wherein the first layer (dielectric shell) can be made of TiO2 or SiO2 and the second layer (metal shell) can be aluminum or silver ([0023]-[0026]).
Although Krueger et al. does not expressly teach that the thickness of the metal shell is 50 to 100 nm and has a standard deviation of less than or equal to 30 nm, the reference does tech that the materials and thicknesses of the first and second layers can be chosen so as to cooperatively produce an optical effect sought [0024]. Krueger et al. teaches that by selecting the material and thicknesses appropriately, the particle can be designed to exhibit high reflectance, spectrally selective absorption, or angle-dependent color [0024]. Krueger et al. further teaches that the thicknesses of the layers can be set according to a particular design wavelength so that light of the design wavelength is reflected due to multiple interference at the optical boundary layers [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic particles of Krueger et al. in view of Degott et al. and Sakai et al. by setting an average thickness of the metal shell within the claimed range, as suggested by Krueger et al., according to the desired reflectivity, absorption, or color to be exhibited by the magnetic particles. One of ordinary skill in the art would recognize that a lower standard deviation of the thickness of the metal shell would result in a more consistent optical effect among the magnetic particles, such that it would have been obvious to one of ordinary skill in the art to set the standard deviation to within the claimed range according to the desired optical effects to be displayed. 
Regarding claim 7, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above. Although Krueger et al. does not expressly teach a coercivity of the magnetic particle, Sakai et al. further teaches that the coercive force of the magnetic particle is preferably set within the range of about 195 Oe or more and about 402 Oe or less, so that the energy required to magnetize the ink at the time of reading is appropriately calibrated to the instrument ([0033]-[0034]). If the coercive force is outside of the above range, there is a possibility that the magnetic signal cannot be read by the MICR system ([0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a coercivity of the magnetic particle of Krueger et al. in view of Degott et al. and Sakai et al. within the claimed range, as taught by Sakai et al., for the benefit of ensuring that the particles have sufficient MICR characteristics so that a signal of sufficient strength can be read.
Regarding claim 11, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above, and Krueger et al. further teaches that an ink containing the magnetic pigment particle has an IR reflectance of 60% or more at 900 nm ([0045], Fig. 2a).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701) in view of Degott et al. (US 2016/0176223) and Sakai et al. (JP 2012-233053, machine translation via EPO provided) as applied to claim 1 above, and further in view of Sano et al. (US 2003/0044705).
Regarding claim 6, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above. Although Krueger et al. does not expressly teach a saturated magnetism or a residual magnetism of the magnetic particle, Sakai et al. further teaches that the residual magnetization is set within the range of about 10 emu/g or more and about 35 emu/g or less so that the magnetic signal created by the ink can be read by an MICR system ([0033]-[0034]).
The combination of Krueger et al. in view of Degott et al. and Sakai et al. does not expressly teach a saturated magnetism of the magnetic particle. However, in the analogous art of magnetic image recording, Sano et al. teaches a toner for documents capable of magnetic ink character recognition (MICR), such as checks or bills [0004]. The toner contains magnetic particles having a residual magnetization of 20-50 emu/g and a saturation magnetization of 70-95 emu/g ([0013]), which overlaps the claimed ranges. Sano et al. teaches that the magnetic properties are both set appropriately within the above ranges such that the saturation magnetization is sufficient for development, while the residual magnetization determines the resultant signal strength so as to prevent reading errors ([0005], [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic particle of Krueger et al. in view of Degott et al. and Sakai et al. to have a saturated magnetism and a residual magnetism within the claimed ranges, as taught by Sakai et al. and Sano et al., in order to ensure that the magnetic properties are sufficient for development of the magnetic ink and will result in the desired signal strength to prevent errors upon magnetic reading.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701) in view of Degott et al. (US 2016/0176223) and Sakai et al. (JP 2012-233053, machine translation via EPO provided) as applied to claim 1 above, and further in view of Takeuchi et al. (“Effects of Titanium Upon Magnetic Anisotropy and Coercivity in Alnico Magnet Alloys”, published in 1976, copy of reference provided).
Regarding claims 8 and 9, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above. Although Krueger et al. teaches that the magnetic core material (core particle) may be a magnetic metal such as Alnico ([0042]), the reference does not expressly teach that the core particle further contains a fourth element selected from Cu, Ti, Fe, or Si and has a value of 10 or more as claimed.
However, in the analogous art of AlNiCo alloys, Takeuchi et al. teaches the effects of Ti on the magnetic properties of Alnico alloys, wherein increasing the content of Ti tends to decrease increase the coercive force and decrease the residual magnetization of the alloy (Tables 1 and 3, Fig. 2). As noted above, Sakai et al. teaches that the magnetic particles must have high coercive force and high residual magnetization so as to be suitable for the MICR system, wherein the composition of the elements contained in the magnetic particle are appropriately set in order to achieve the desired magnetic properties ([0014], [0029]). Therefore, it would have been obvious to one of ordinary skill in the art to select an Alnico alloy containing Ti as the magnetic core material in order to achieve an optimal balance of magnetic properties necessary to ensure that the particles can be effectively read by an MICR system.
Furthermore, as explained with respect to claim 1 above, it would have been obvious to one of ordinary skill in the art to set the uniformity of the composition of the core particles of Krueger et al. in view of Degott et al. and Sakai et al. to within applicant’s claimed range for the “value” of the core particles by optimizing the result effective variable through routine experimentation, especially given the teaching in Krueger et al. regarding the desire to ensure the particles provide an efficient level of detection for the magnetic signal. See MPEP 2144.05(II).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2012/0091701) in view of Degott et al. (US 2016/0176223) and Sakai et al. (JP 2012-233053, machine translation via EPO provided) as applied to claim 1 above, and further in view of Han (CN 1166676, machine translation via EPO provided).
Regarding claim 10, Krueger et al. in view of Degott et al. and Sakai et al. teaches all of the limitations of claim 1 above. Although Krueger et al. teaches that the magnetic core material (core particle) may be a magnetic metal such as Alnico ([0042]), the reference does not teach a specific content of Al, Ni, Co, Ti, Cu, and Fe within the magnetic core material.
However, in the analogous art of AlNiCo alloys, Han teaches several different kinds of AlNiCo-based permanent alloy (hard magnetic) compositions and their associated magnetic properties (Tables 1-2). Han specifically teaches AlNiCo compositions containing 7.5 to 1.0% Al, 14.0 to 21.0% Ni, 12.0 to 38.0% Co, 2.4 to 6.0% Cu, 0.3 to 8.0% Ti, and a remainder Fe (Table 1). An exemplary AlNiCo composition contains 8.0% Al, 15.0% Ni, 24.0% Co, 4.0% Cu, 1.2% Ti, and a remainder Fe, which falls within all of the claimed ranges (LNGT28, Table 1). Similar to Sakai et al., Han teaches that the composition of the AlNiCo alloy can be tailored according to the magnetic properties required for a specific application for which the material will be used [0019].
It would have been obvious to one of ordinary skill in the art to modify the magnetic core material of Krueger et al. in view of Degott et al. and Sakai et al. by selecting an Alnico alloy containing Al, Ni, Co, Ti, Cu, and Fe in amounts meeting the claimed ranges, as taught by Han, in order to ensure that the magnetic particles have suitable magnetic properties to be effectively read by an MICR system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama et al. (“Development of High Performance Water-atomized Alnico Powders”, published in 1998, doi:10.4262/denkiseiko.69.131) teaches an Alnico powder produced by water atomization having a composition of 17.6% Ni, 6.6% Al, 2.5% Cu, 24.1% Co, and 4.2% Ti (Abstract, Table 1).
Uchigaki et al. (JP 2004-263231, machine translation via EPO provided) teaches a rust-preventive treatment method for metal powder, wherein an aqueous solution used to spray the powder particles in a water atomization process contains an anticorrosive agent such as an alkanolamine (p. 3, Ln 85-121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785